Title: [Diary entry: 7 October 1789]
From: Washington, George
To: 

Wednesday 7th. Exercised on horseback; & called on the Vice President. In the afternoon walked an hour. Mr. Jay communicated the purpt. of the Instructions received by Sir John Temple British Consul from the Duke of Leeds Secretary for Foreign affairs—viz. Trade. How many foreign Vessels—of what Nations—whether from Europe or their Colonies. What Tonnage—whether any and what difference between British and others—what on American. What Port charges on foreign Vessels—whether any and what difference &ca. What duties on foreign Goods—whether any and what difference as to the Countries producing, and Vessels bringing them—Number of Vessels built where &ca. Staple Commodities. Whether they encrease or diminish—which—in what degree—and why. Manufactures—What—Where—Whether and how encouraged. Emigrations—From Europe in what numbers—from where—whether and how encouraged &ca. From United States—to British and Spanish Territories &ca. Population—whether generally, or partially encreasing or diminishing and from what causes. Justice—Whether there be any, and what obstructions, and where, to the recovery of British Debts according to Treaty. Upon consulting Mr. Jay on the propriety of my intended tour into the Eastern States, he highly approved of it—but observed, a similar visit wd. be expected by those of the Southern. With the same Gentlemen I had conversation on the propriety of takg. informal means of ascertaining the views of the British Court with respect to our Western Posts in their possession and to a Commercial treaty. He thought steps of this sort advisable, and mentioned as a fit person for this purpose, a Doctr. Bancroft as a man in whom entire confidence might be placed.  Colo. Hamilton on the same subject highly approved of the Measure but thought Mr. Gouvr. Morris well qualified.